IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-10396
                           Summary Calendar

AMBROSE ONYE ESOGBUE,

                                           Petitioner-Appellant,
versus

ARTHUR E. STRAPP, District Director, INS,

                                           Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:98-CV-1630-H
                         --------------------
                            March 16, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Ambrose Onye Esogbue, prisoner # 89158, appeals from the

denial of his petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.    The district court dismissed Esogbue’s § 2241

application for lack of jurisdiction because his appeal of the

deportation order was still pending before the Board of

Immigration Appeals (BIA).    The judgment of the district court is

AFFIRMED.   All outstanding motions are DENIED.

     AFFIRMED; MOTIONS DENIED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.